
	

113 HR 105 IH: Reclaiming Individual Liberty Act
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 105
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Garrett
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  mandate that individuals purchase health insurance.
	
	
		1.Short titleThis Act may be cited as the
			 Reclaiming Individual Liberty
			 Act.
		2.Repeal of
			 individual health insurance mandateSection 5000A of the Internal Revenue Code
			 of 1986, as added by the Patient Protection and Affordable Care Act, is amended
			 by adding at the end the following new subsection:
			
				(h)TerminationThis
				section shall not apply with respect to any month beginning after the date of
				the enactment of this
				subsection.
				.
		
